SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 13e-4) TENDER OFFER STATEMENT PURSUANT TO SECTION 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 AMENDMENT NO.1 – FINAL AMENDMENT Steben Select Multi-Strategy Fund (Name of Issuer) Steben Select Multi-Strategy Fund (Name of Person(s) Filing Statement) Shares of Beneficial Interest (Title of Class of Securities) (CUSIP Number of class of securities) With a copy to: Francine Rosenberger c/o Steben & Company, Inc. 9711 Washingtonian Blvd., Suite 400 Gaithersburg, MD 20878 (240) 631-7602 George J. Zornada K&L Gates LLP State Street Financial Center One Lincoln St. Boston, MA 02111-2950 (617) 261-3231 (Name, Address and Telephone No. of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement March 31, 2014 (Date Tender offer First Published, Sent or Given to Security Holders) Calculation of Filing Fee Transaction Valuation Amount of Filing Fee $20,374.04(a) $2.62(b) (a) Calculated as the aggregate maximum purchase price for shares of beneficial interest. (b) Calculated at $128.80 per million of the Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form of Schedule and the date of its filing. AmountPreviouslyPaid: FilingParties: Steben Select Multi-Strategy Fund FormorRegistrationNo.: SC TO-I DateFiled: March 31, 2014 ¨ Check the box if the filing relates solely to preliminary communications made before commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x 2 Steben Select Multi-Strategy Fund This final amendment relates to the Issuer Tender Offer Statement on Schedule TO (the “Statement”) originally filed with the Securities and Exchange Commission on March 31, 2014 by Steben Select Multi-Strategy Fund (the “Fund”) in connection with an offer (the “Offer”) by the Fund to repurchase up to $20,374.04 of shares of beneficial interest (“Shares”) in the Fund on the terms and subject to the conditions set forth in the Offer to Repurchase and the related Letter of Transmittal. Copies of the Offer to Repurchase and Letter of Transmittal were previously filed as Exhibits 99.2 and 99.3 to the Statement on March 31, 2014. This is the final amendment to the Statement and is being filed to report the results of the Offer. The following information is furnished pursuant to Rule 13e-4(c)(4): 1. Holders of Shares in the Fund (“Shareholders”) that desired to tender Shares or a portion thereof, for repurchase were required to submit their tenders by 12:00 midnight, Eastern Time, on April 28, 2014. 2. Valuation Date of the Shares tendered pursuant to the Offer was June 30, 2014. 3. No Shares were tendered prior to the expiration of the Offer, and therefore, no Shares were accepted for repurchase by the Fund in accordance with the terms of the Offer. 3 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 9, 2014 STEBEN SELECT MULTI-STRATEGYFUND By: /s/ Kenneth E. Steben Name: Kenneth E. Steben Title: Chief Executive Officer 4
